     Case: 1:20-cv-03375 Document #: 56 Filed: 07/22/20 Page 1 of 1 PageID #:762


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Inventus Power, Inc. et al v.  Case Number: 20-cv-03375
            Shenzhen Ace Battery Co., Ltd.

An appearance is hereby filed by the undersigned as attorney for:
Shenzhen Ace Battery Co., Ltd.
Attorney name (type or print): HE CHENG

Firm: Tianyu Law Group PLLC

Street address: 745 5th Ave. Ste 500

City/State/Zip: New York, NY, 10151

Bar ID Number: 5665617                                     Telephone Number: 415-549-6699
(See item 3 in instructions)

Email Address: Robin.Cheng@tylawgp.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 7/22/2020

Attorney signature:            S/ HE CHENG
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
